Case: 17-20739      Document: 00514641001         Page: 1    Date Filed: 09/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                    No. 17-20739                              FILED
                                  Summary Calendar                    September 13, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

EDGAR GALICIA MORENO, also known as Rolando Sanchez Martinez, also
known as Jorge S. Lopez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:17-CR-214-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Edgar Galicia Moreno appeals his conviction and 45-month sentence for
illegal reentry after deportation. He argues that the district court erred in
denying his motion to quash the indictment. Galicia Moreno challenges the
validity of the indictment, arguing that it did not specify the specific prior
aggravated felony conviction, and that therefore, he was not given sufficient



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20739    Document: 00514641001    Page: 2   Date Filed: 09/13/2018


                                No. 17-20739

notice of the charges and could not plead double jeopardy in a future
prosecution alleging the same conviction as a sentencing enhancement.
      The Government has filed an opposed motion for summary affirmance,
asserting that Almendarez-Torres v. United States, 523 U.S. 224 (1998),
forecloses Galicia Moreno’s argument. The Government is correct that his
argument is foreclosed by Almendarez-Torres; thus, summary affirmance is
appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
Cir. 1969).
      Accordingly, the Government’s motion for summary affirmance is
GRANTED. The judgment is AFFIRMED. The Government’s alternative
motion for an extension of time to file a brief is DENIED as moot.




                                      2